 

 

 

of
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations - i L. i

URT SEP 12 2019

 

 

UNITED STATES DISTRICT Co

SOUTHERN DISTRICT OF CALIFORNIK CLERK US DISTRICT COURT
SOUTHEAN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A GIMINAL CASE _DERUTY
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

 

 

 

vz.
PEDRO GARCIA (1)

aka Gerrardo Garcia, Pedro Garcia-Hernandez Case Number: 3:19-CR-07092-WQH

Roxana Sandoval, FD
Defendant’s Attomey

 

REGISTRATION NO. 83306-408

| =

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. One (1).

L] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

September 9, 2019

_ tia

HON. WILLIAM Q. HA
UNITED STATES DI CT JUDGE

 
 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: PEDRO GARCIA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07092-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Five (5) months to run consecutive to the sentence imposed in 18-CR-5431-WQH.

OC]

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
LI at A.M. on

 

 

 

C1 as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C1 onor before

O as notified by the United States Marshal.

LJ as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-07092-WQH
